Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Applicant's amendments, filed July 26, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed July 26, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1 and 11-13 are amended.	
Claims 1-20 are pending.
Claim Objections
The amendments to Claim 12 addressing minor informalities are respectfully acknowledged, and the corresponding objection to Claim 12 is withdrawn. 
The amendments to Claim 13 addressing minor informalities are respectfully acknowledged, and the corresponding objection to Claim 13 is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application 20180307076 A1, hereinafter “Chen”) in view of Kim et al. (U.S. Patent 9638949 B1, hereinafter “Kim”).

Regarding Claim 1 (Currently Amended), Chen teaches an array substrate (par 0038 Fig 3 pixel array structure 100A is substantially formed by a plurality of film layers stacking on the substrate 10), comprising 
a display area (par 0038 Fig 3 portions over the substrate 10 comprising pixel array structure 100A, a portion as shown in Fig 3) and a peripheral circuit area, the array substrate further comprising: 
a plurality of touch electrodes located in the display area (Fig 3 paras 0008,0039 signal electrode layer includes plurality of touch electrodes 152A); 
a plurality of touch signal lines connecting the plurality of touch electrodes to the peripheral circuit area (par 0039 Figs 1,3 plurality of vertically extending touch signal lines 162 [Fig 17 362]; par 0076 the signal transmission layer [Fig 3 160A, Fig 15 260] in the pixel array structure PX is employed to connect each touch/signal electrode [Fig 3 152A, Fig 17 352] with the touch sensing circuit IC (Fig 21)); 
a plurality of first conductor lines extending in a same direction as the plurality of touch signal lines (par 0065 Fig 17 vertically extending touch signal connection lines 364 [first conductor] can be connected to the touch electrode blocks, e.g. 352) and arranged within each of the plurality of touch electrodes (par 0066 Figs 16,17 vertically extending touch signal connection line 364 [first conductor] e.g. in vertical wiring area VR3 is connected in the signal electrode 352 labeled as X2, and each signal connection line 364 is completely located in the orthogonal projection of a signal electrode 352 connected therewith); and 
a plurality of second conductor lines extending in a different direction from the plurality of touch signal lines (par 0068 Fig 17 horizontally extending connection lines 366 [second conductor] connect M signal connection lines 364 of the same signal electrode 352) and arranged within each of the plurality of touch electrodes (par 0068 Figs 16,17 horizontally extending connection lines 366 [second conductors] connect M signal connection lines 364 of the same signal electrode 352, and are located fully within the projection of that the same signal electrode 352); 
wherein 
each touch electrode is connected to at least one first conductor line in a thickness direction of the touch electrode (Fig 17 par 0066 the signal transmission layer 360 further includes a plurality of signal connection [first conductor] lines 364. Each of the signal connection [first conductor] lines 364 is connected with one of the signal electrodes 352, without extending outwardly, so as to directly and physically connect with the touch sensing circuit), and 
is connected to at least one touch signal line (Fig 15 par 0060 the touch/signal electrode 252 of the signal electrode layer 250 is electrically connected with the signal line 262 of the signal transmission layer 260 through the contact window W7), 
the at least one touch signal line is connected to at least one second conductor line (Fig 17 par 0068 since the touch signal line 362 is electrically connected to the electrode 352, which is electrically connected to the first conductor 364, which is electrically connected to second conductor 366, thus the touch signal line 362 is electrically connected to at least one second conductor line 366), and    
the at least one second conductor line is connected to the at least one first conductor line (par 0068 connection line 366 connects M signal connection lines 364 of the same signal electrode 352),
wherein each first conductor line does not cross different touch electrodes (par 0066 Figs 16,17 vertically extending touch signal connection line 364 [first conductor] e.g. in vertical wiring area VR3 is connected in the signal electrode 352 labeled as X2, and each signal connection line 364 is completely located in the orthogonal projection of a signal electrode 352 connected therewith), and each second conductor line does not cross different touch electrodes (par 0068 Figs 16,17 horizontally extending connection lines 366 [second conductors] connect M signal connection lines 364 of the same signal electrode 352, and are located fully within the projection of that the same signal electrode 352), 
the touch electrode is in direct contact with the first conductor line (Fig 17 par 0066 the signal transmission layer 360 further includes a plurality of signal connection [first conductor] lines 364. Each of the signal connection [first conductor] lines 364 is [directly, as at W7 of Fig 15] connected with one of the signal electrodes 352, without extending outwardly, so as to directly and physically connect with the touch sensing circuit).   
However, Chen appears not to expressly teach 
a peripheral circuit area,
wherein the touch electrode, the first conductor line and the second conductor line are arranged at three different layers, the touch electrode is not in direct contact with the second conductor line, but connected to the second conductor line through the first conductor line.
Kim teaches a peripheral circuit area (col 6 lines 5-15 Fig 2 area on panel outside of display area correlating to shown VCOM area),
wherein the touch electrode, the first conductor line and the second conductor line are arranged at three different layers (Fig 6B col 17 lines 54-62 the touch/common blocks are on an upper layer, the first conductor/bypass line is on a middle layer, and the second conductor/dummy SL line is on a lower layer), the touch electrode is in direct contact with the first conductor line (Fig 6B col 18 lines 2-5 touch/common electrode may directly connect to the first conductor/bypass line), the touch electrode is not in direct contact with the second conductor line, but connected to the second conductor line through the first conductor line (Fig 6B col 30 lines 45-46 touch/common electrode may connect to the second conductor/dummy lines DML via the first conductor/bypass lines BL).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the three layer arrangement of electrode and first and second conductor lines of Kim. The motivation would have been in order to provide that in order for the data lines DL to have uniform data line capacitance, dummy lines DML may be provided in the display panel PNL, so that every data lines DL in the display panel are overlapped with either the common signal line SL or the dummy line DML as depicted in FIG. 6A (Kim col 30 lines 12-17).

Regarding Claim 2 (Original), Chen as modified teaches the array substrate according to claim 1, wherein, 
each one of the touch electrodes is connected to the peripheral circuit area by the at least one touch signal line (Kim col 11 lines 32-34 each of the common electrode blocks are connected with at least one common signal line SL; col 6 lines 42-46 plurality of common signal lines SL are used by the touch driver TD [in the peripheral/non-display area] to send and receive touch-sensing related signals to and from each of the common electrode blocks to use the common electrode blocks in sensing touch inputs on the display panel PNL); 
the plurality of touch signal lines are formed in a same patterning process as the plurality of first conductor lines (Kim col 30 lines 24-29 a conductive line patterned from the first metal layer M1 routed along under a single data lines DL may be separated into multiple disconnected portions, in which a portion serves as the common signal line SL connected to the touch driver TD and other portion serves as the dummy line DML); and 
the plurality of first conductor lines comprise at least one invalid touch signal line (Kim col 30 lines 24-29 a conductive line patterned from the first metal layer M1 routed along under a single data lines DL may be separated into multiple disconnected portions, in which a portion serves as the common signal line SL connected to the touch driver TD and other portion serves as the dummy line DML, i.e. at least one invalid touch signal line), wherein
each one of the at least one invalid touch signal line is a conductor line other than the plurality of touch signal lines that is on a same straight line as any touch signal line (Kim col 30 lines 24-29 Fig 13 each of the dummy lines DML that comprise an invalid touch signal line is a conductor line other than the plurality of touch signal lines that is on a same straight line as any touch signal line. e.g. Fig 13 the two DML lines in touch block B1).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the lines arrangement of Kim. The motivation would have been in order to provide that in order for the data lines DL to have uniform data line capacitance, dummy lines DML may be provided in the display panel PNL, so that every data lines DL in the display panel are overlapped with either the common signal line SL or the dummy line DML as depicted in FIG. 6A (Kim col 30 lines 12-17).

Regarding Claim 3 (Original), Chen as modified teaches the array substrate according to claim 1, comprising 
a plurality of rows of gate lines (Kim Fig 6A plurality of gate lines GL col 12 lines 62-67) and a plurality of columns of data lines (Kim Fig 6A plurality of data lines DL col 12 lines 62-67), wherein 
the plurality of second conductor lines are formed in a same patterning process as the plurality of rows of gate lines (Kim Fig 6B col 13 lines 40-50 the second conductor bypass lines BL are formed in the same metal patterned layer step as the gate lines; col 18 lines 64-66 this is a single processing step), and 
the plurality of first conductor lines, the plurality of touch signal lines and the plurality of columns of data lines are formed in a same patterning process (Kim col 31 line 60 – col 32 line 10 Fig 14A lower right, parallel signal path blocks as shown may be formed with an SL line, a first conductor line comprising a dummy line or another SL lines construed as a first conductor line, and second conductor lines at the top edge, and at the bottom edge of the block, all of these lines formed in the M1 metal layer step; a similar approach may be taken with the tail portions 1, 2, and interconnection line of Fig 14F).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the patterning process of Kim. The motivation would have been in order to provide combined processing steps for more efficient manufacturing.

Regarding Claim 4 (Original), Chen as modified teaches the array substrate according to claim 3, comprising 
an insulation layer (Kim Fig 9B ILD col 23 lines 35-37 interlayer dielectric layer ILD is provided to insulate the gate electrode from the source/drain electrodes), wherein the plurality of rows of gate lines and the plurality of columns of data lines are located on either side of the insulation layer in a thickness direction thereof, respectively (col 23 lines 30-37 Fig 9B, gate on underside of ILD, data input side SD contact on upper side of ILD), 
a first via is provided in the insulation layer (Kim col 23 line 60 Fig 9B lower contact hole CTL to SL contact portion), and 
each second conductor line is connected to a corresponding first conductor line and a corresponding touch signal line through the first via (Kim col 48 lines 4-10,25-47 Fig 20D second conductor BL1-3, first conductor Y-direction contact portion, and touch signal line SL#1 are all connected through via lower CTL in Column C).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the insulation layer of Kim. The motivation would have been in order to provide efficient line routing while maintaining the data lines DL to have uniform data line capacitance (Kim col 30 lines 12-17).

Regarding Claim 5 (Original), Chen as modified teaches the array substrate according to claim 1, comprising 
an insulation layer (Kim Fig 9B ILD col 23 lines 35-37 interlayer dielectric layer ILD is provided to insulate the gate electrode from the source/drain electrodes), wherein the plurality of touch signal lines and the plurality of touch electrodes are located on either side of the insulation layer in a thickness direction thereof, respectively (col 23 lines 30-37 Fig 9B, touch/common signal lines SL below ILD, touch/common electrodes on upper side of ILD); 
a plurality of vias are provided in the insulation layer (Kim Fig 9B col 23 lines 35-37 interlayer dielectric layer ILD is provided to insulate the gate electrode from the source/drain electrodes), 
each touch signal line is connected to a corresponding touch electrode through at least one via (Kim Fig 8B(D) col 22 lines 4-9 a transparent electrode layer (e.g., ITO) can be deposited to be in direct contact with the common signal line SL via the contact hole made through the upper planarization layer PLN-U and the lower planarization layer PLN-L as depicted in (D) of FIG. FIG. 8B), 
each first conductor line is connected to a corresponding touch electrode through at least one via (Kim col 12 line 62-col 13 line 8 Fig 6A touch/common signal lines, between pixel aperture regions PXL, may be replaced with a DMY line; as DMY lines are positioned the same as SL lines, they may similarly contact the touch/common electrode through a similar via as that of Fig 8B(D) col 22 lines 4-9); and 
the plurality of touch signal lines and the plurality of first conductor lines are formed in a same patterning process (Kim col 30 lines 22-30 a conductive line patterned from the first metal layer M1 routed along under a single data lines DL may be separated into multiple disconnected portions, in which a portion serves as the common signal line SL connected to the touch driver TD and other portion serves as the dummy line DML).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the insulation layer of Kim. The motivation would have been in order to provide efficient line routing while maintaining the data lines DL to have uniform data line capacitance (Kim col 30 lines 12-17).

Regarding Claim 6 (Original), Chen as modified teaches the array substrate according to claim 1, wherein the plurality of touch signal lines, the plurality of first conductor lines and the plurality of second conductor lines are formed in a same patterning process (Kim col 31 line 60 – col 32 line 10 Fig 14A lower right, parallel signal path blocks as shown may be formed with an SL line, a first conductor line comprising a dummy line or another SL lines construed as a first conductor line, and second conductor lines at the top edge, and at the bottom edge of the block, all of these lines formed in the M1 metal layer step; a similar approach may be taken with the tail portions 1, 2, and interconnection line of Fig 14F).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the patterning process of Kim. The motivation would have been in order to provide combined processing steps for more efficient manufacturing.

Regarding Claim 7 (Previously Presented), Chen as modified teaches the array substrate according to claim 1, wherein 
the display area includes a plurality of rows and columns of pixel aperture regions (Kim col 12 line 62-col 13 line 8 Fig 6A rows and columns of pixel aperture regions PXL), 
each touch signal line is located between two adjacent columns of pixel aperture regions (Kim col 12 line 62-col 13 line 8 Fig 6A each touch/common signal line is between pixel aperture regions PXL), 
each first conductor line is located between two adjacent columns of pixel aperture regions (Kim col 12 line 62-col 13 line 8 Fig 6A touch/common signal lines, between pixel aperture regions PXL, may be replaced with a DMY line), and each second conductor line is located between two adjacent rows of pixel aperture regions (col 13 lines 29-40 as shown in Fig 6A bypass lines are located between rows of pixel aperture regions PXL).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the line locations of Kim. The motivation would have been in order to provide efficient line routing while maintaining the data lines DL to have uniform data line capacitance (Kim col 30 lines 12-17).

Regarding Claim 8 (Previously Presented), Chen as modified teaches the array substrate according to claim 1, wherein,
all the first conductor lines connected to one touch electrode are located within a region where the touch electrode is located (Kim Fig 13 col 30 line 50-66 dummy lines DML do not interconnect different common electrode blocks; the dummy lines DML are selectively connected to a corresponding one of the touch/common electrode blocks); and 
the second conductor lines connected to the first conductor lines which are all connected to the touch electrode are located within the region where the touch electrode is located (Kim Fig 13 col 30 line 46-50 dummy lines DML may be connected to the common electrode blocks via the bypass lines BL. In such cases, a dummy line DML should not interconnect multiple common electrode blocks that are individually communicating with the touch driver TD via a separate one or a set of common signal lines SL).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the line locations of Kim. The motivation would have been in order to provide efficient line routing while maintaining the data lines DL to have uniform data line capacitance (Kim col 30 lines 12-17).

Regarding Claim 9 (Previously Presented), Chen as modified teaches the array substrate according to claim 1, wherein 
only one second conductor line is connected to the first conductor lines which are all connected to one touch electrode, and the second conductor line is located at a center of a region where the touch electrode is located; 
or, 
two second conductor lines are connected to the first conductor lines which are all connected to one touch electrode, and one of the two second conductor lines is located at a first edge of the region where the touch electrode is located, and the other is located at a second edge of the region where the touch electrode is located (Kim col 30 lines 50-55 [first conductor] dummy lines DML can be connected to the touch/common electrode blocks so long as their connection to the touch/common electrode blocks do not alter the electrical connection map of the common electrode blocks; col 32 lines 10-20 Fig 14A parallel signal path blocks may be formed with one of the two second conductor lines at the top edge, and one of the second conductor lines ins at the bottom edge of the block, the second conductor lines being shared bypass lines).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the line locations of Kim. The motivation would have been in order to provide efficient line routing while maintaining the data lines DL to have uniform data line capacitance (Kim col 30 lines 12-17).

Regarding Claim 10 (Previously Presented), Chen as modified teaches a display device comprising the array substrate according to claim 1 (Chen par 0076 Fig 21 touch recognition enabled display device 2).

Regarding Claim 11 (Currently Amended), Chen teaches a manufacturing method (par 0053 manufacturing process) of an array substrate (par 0038 Fig 3 pixel array structure 100A is substantially formed by a plurality of film layers stacking on the substrate 10), comprising: 
forming a plurality of touch signal lines, wherein the plurality of touch signal lines have a same extending direction (par 0039 Figs 1,3 plurality of vertically extending touch signal lines 162 [Fig 17 362]); 
forming a plurality of first conductor lines, wherein the plurality of first conductor lines extend in a same direction as the plurality of touch signal lines (par 0065 Fig 17 vertically extending touch signal connection lines 364 [first conductor] can be connected to the touch electrode blocks, e.g. 352) and arranged within each of the plurality of touch electrodes (par 0066 Figs 16,17 vertically extending touch signal connection line 364 [first conductor] e.g. in vertical wiring area VR3 is connected in the signal electrode 352 labeled as X2, and each signal connection line 364 is completely located in the orthogonal projection of a signal electrode 352 connected therewith); 
forming a plurality of second conductor lines, wherein the plurality of second conductor lines extend in a different direction from the plurality of touch signal lines ((par 0068 Fig 17 horizontally extending connection lines 366 [second conductor] connect M signal connection lines 364 of the same signal electrode 352) and arranged within each of the plurality of touch electrodes (par 0068 Figs 16,17 horizontally extending connection lines 366 [second conductors] connect M signal connection lines 364 of the same signal electrode 352, and are located fully within the projection of that the same signal electrode 352); and 
forming a plurality of touch electrodes (Fig 3 paras 0008,0039 signal electrode layer includes plurality of touch electrodes 152A), wherein 
the array substrate comprises a display area (par 0038 Fig 3 portions over the substrate 10 comprising pixel array structure 100A, a portion as shown in Fig 3) 
the plurality of touch electrodes are located within the display area (Fig 3 paras 0008,0039 signal electrode layer includes plurality of touch electrodes 152A), and 
the plurality of touch electrodes are connected to the peripheral circuit area through the plurality of touch signal lines (par 0039 Figs 1,3 plurality of vertically extending touch signal lines 162 [Fig 17 362]; par 0076 the signal transmission layer [Fig 3 160A] in the pixel array structure PX is employed to connect each touch/signal electrode [Fig 3 152A, Fig 17 352] with the touch sensing circuit IC (Fig 21)); 
wherein each touch electrode is connected to at least one first conductor line in a thickness direction of the touch electrode (Fig 17 par 0066 the signal transmission layer 360 further includes a plurality of signal connection [first conductor] lines 364. Each of the signal connection [first conductor] lines 364 is connected with one of the signal electrodes 352, without extending outwardly, so as to directly and physically connect with the touch sensing circuit), and 
is connected to at least one touch signal line (Fig 15 par 0060 the touch/signal electrode 252 of the signal electrode layer 250 is electrically connected with the signal line 262 of the signal transmission layer 260 through the contact window W7), 
the at least one touch signal line is connected to at least one second conductor line (Fig 17 par 0068 since the touch signal line 362 is electrically connected to the electrode 352, which is electrically connected to the first conductor 364, which is electrically connected to second conductor 366, thus the touch signal line 362 is electrically connected to at least one second conductor line 366), and 
the at least one second conductor line is connected to the at least one first conductor line (par 0068 connection line 366 connects M signal connection lines 364 of the same signal electrode 352),
wherein each first conductor line does not cross different touch electrodes (par 0066 Figs 16,17 vertically extending touch signal connection line 364 [first conductor] e.g. in vertical wiring area VR3 is connected in the signal electrode 352 labeled as X2, and each signal connection line 364 is completely located in the orthogonal projection of a signal electrode 352 connected therewith), and each second conductor line does not cross different touch electrodes (par 0068 Figs 16,17 horizontally extending connection lines 366 [second conductors] connect M signal connection lines 364 of the same signal electrode 352, and are located fully within the projection of that the same signal electrode 352),
the touch electrode is in direct contact with the first conductor line (Fig 17 par 0066 the signal transmission layer 360 further includes a plurality of signal connection [first conductor] lines 364. Each of the signal connection [first conductor] lines 364 is [directly, as at W7 of Fig 15] connected with one of the signal electrodes 352, without extending outwardly, so as to directly and physically connect with the touch sensing circuit).
However, Chen appears not to expressly teach a peripheral circuit area arranged on a base substrate;
wherein the touch electrode, the first conductor line and the second conductor line are arranged at three different layers, the touch electrode is not in direct contact with the second conductor line, but connected to the second conductor line through the first conductor line.
Kim teaches an array substrate (col 6 line 55 OLED display panel), comprising a display area (col 6 lines 5-15 Fig 2 display area correlating to shown VCOM area) and a peripheral circuit area (col 6 lines 5-15 Fig 2 area on panel outside of display area correlating to shown VCOM area) arranged on a base substrate (Fig 6B col 13 line 50 substrate);
wherein the touch electrode, the first conductor line and the second conductor line are arranged at three different layers (Fig 6B col 17 lines 54-62 the touch/common blocks are on an upper layer, the first conductor/bypass line is on a middle layer, and the second conductor/dummy SL line is on a lower layer), the touch electrode is in direct contact with the first conductor line (Fig 6B col 18 lines 2-5 touch/common electrode may directly connect to the first conductor/bypass line), the touch electrode is not in direct contact with the second conductor line, but connected to the second conductor line through the first conductor line (Fig 6B col 30 lines 45-46 touch/common electrode may connect to the second conductor/dummy lines DML via the first conductor/bypass lines BL).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the three layer arrangement of electrode and first and second conductor lines of Kim. The motivation would have been in order to provide that in order for the data lines DL to have uniform data line capacitance, dummy lines DML may be provided in the display panel PNL, so that every data lines DL in the display panel are overlapped with either the common signal line SL or the dummy line DML as depicted in FIG. 6A (Kim col 30 lines 12-17).

Regarding Claim 12 (Currently Amended), Chen teaches an array substrate (par 0038 Fig 3 pixel array structure 100A is substantially formed by a plurality of film layers stacking on the substrate 10), comprising 
a display area (par 0038 Fig 3 portions over the substrate 10 comprising pixel array structure 100A, a portion as shown in Fig 3) 
a plurality of touch electrodes located in the display area (Fig 3 paras 0008,0039 signal electrode layer includes plurality of touch electrodes 152A); 
a plurality of touch signal lines connecting the plurality of touch electrodes to the peripheral circuit area (par 0039 Figs 1,3 plurality of vertically extending touch signal lines 162 [Fig 17 362]; par 0076 the signal transmission layer [Fig 3 160A] in the pixel array structure PX is employed to connect each touch/signal electrode [Fig 3 152A, Fig 17 352] with the touch sensing circuit IC (Fig 21)); 
a plurality of first conductor lines extending in a same direction as the plurality of touch signal lines (par 0065 Fig 17 vertically extending touch signal connection lines 364 [first conductor] can be connected to the touch electrode blocks, e.g. 352); and 
a plurality of second conductor lines extending in a different direction from the plurality of touch signal lines (par 0068 Fig 17 horizontally extending connection lines 366 [second conductor] connect M signal connection lines 364 of the same signal electrode 352);
wherein an orthographic projection of each of the plurality of first conductor lines on the base substrate is fully within an orthographic projection of one corresponding touch electrode on the base substrate (par 0066 Figs 16,17 vertically extending touch signal connection line 364 [first conductor] e.g. in vertical wiring area VR3 is connected in the signal electrode 352 labeled as X2, and each signal connection line 364 is completely located in the orthogonal projection of a signal electrode 352 connected therewith), an orthographic projection of each of the plurality of second conductor lines on the base substrate is fully within an orthographic projection of one corresponding touch electrode on the base substrate (par 0068 Figs 16,17 horizontally extending connection lines 366 [second conductors] connect M signal connection lines 364 of the same signal electrode 352, and are located fully within the projection of that the same signal electrode 352).
However, Chen appears not to expressly teach a peripheral circuit area arranged on a base substrate.
Kim teaches an array substrate (col 6 line 55 OLED display panel), comprising a display area (col 6 lines 5-15 Fig 2 display area correlating to shown VCOM area) and a peripheral circuit area (col 6 lines 5-15 Fig 2 area on panel outside of display area correlating to shown VCOM area) arranged on a base substrate (Fig 6B col 13 line 50 substrate). 
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the peripheral circuit area of Kim. The motivation would have been in order to provide a data driver and a gate driver and associated connection wiring outside the display area on the substrate (Kim col 6 lines 5-15). 

Regarding Claim 13 (Currently Amended), Chen as modified teaches The array substrate according to claim 12, wherein each touch electrode is connected to at least one first conductor line in a thickness direction of the touch electrode (Kim col 30 lines 50-55 [first conductor] dummy lines DML can be connected to the touch/common electrode blocks so long as their connection to the touch/common electrode blocks do not alter the electrical connection map of the common electrode blocks; and col 48 lines 25-47 Y-direction contact portion of, e.g., Fig 20D line SL#1, are connected to the touch/common electrode through a nearby lower contact hole CTL), and 
is connected to at least one touch signal line (Kim col 11 lines 32-34 each of the common electrode blocks are connected with at least one common signal line SL), 
the at least one touch signal line is connected to at least one second conductor line (Kim Fig 6A col 13 lines 25-28 each common signal line SL is connected to at least one [second conductor] bypass line BL that is connected to the corresponding common electrode block; and SL lines may be connected to X-direction contacts portions through a lower contact hole CTL as in Fig 20D col 48 lines 4-10), and 
the at least one second conductor line is connected to the at least one first conductor line (Kim col 31 lines 34-37 the contact portion of a dummy line DML can be in contact with other dummy lines DML along the way as long as those dummy lines DML are not connected to a different common electrode block; col 35 lines 34-45 Fig 14F interconnection line is connected to tail portion part 2; col 48 lines 4-10,25-47 Fig 20D X-direction contact portion is connected to Y-direction contact portion).
Chen and Kim are analogous art as they each pertain to in-cell touch display array substrates. It would have been obvious to a person of ordinary skill in the art to modify the array substrate of Chen with the inclusion of the line connections of Kim. The motivation would have been in order to provide efficient line routing while maintaining the data lines DL to have uniform data line capacitance (Kim col 30 lines 12-17).

Regarding Claim 14 (Previously Presented), Claim 14 presents the limitations of Claim 2 in a different claim category, and therefore Claim 14 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Regarding Claim 15 (Previously Presented), Claim 15 presents the limitations of Claim 3 in a different claim category, and therefore Claim 15 is rejected with a rationale similar to Claim 3, mutatis mutandis.

Regarding Claim 16 (Previously Presented), Claim 16 presents the limitations of Claim 4 in a different claim category, and therefore Claim 16 is rejected with a rationale similar to Claim 4, mutatis mutandis.

Regarding Claim 17 (Previously Presented), Claim 17 presents the limitations of Claim 5 in a different claim category, and therefore Claim 17 is rejected with a rationale similar to Claim 5, mutatis mutandis.

Regarding Claim 18 (Previously Presented), Claim 18 presents the limitations of Claim 6 in a different claim category, and therefore Claim 18 is rejected with a rationale similar to Claim 6, mutatis mutandis.

Regarding Claim 19 (Previously Presented), Claim 19 presents the limitations of Claim 7 in a different claim category, and therefore Claim 19 is rejected with a rationale similar to Claim 7, mutatis mutandis.

Regarding Claim 20 (Previously Presented), Claim 20 presents the limitations of Claim 9 in a different claim category, and therefore Claim 20 is rejected with a rationale similar to Claim 9, mutatis mutandis.
Response to Arguments
Applicant’s arguments filed July 26, 2022 with respect to claims 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Therefore, the rejection of Claims 1 and similar Claims 11 and 12 are maintained, as are the rejections of dependent Claims 2-10 and 13-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624